DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Subject matter from dependent claim 4, previously indicated as having allowable subject matter in the prior office action, has been incorporated into an independent claim. Dependent claim 2 has been amended to include additional features to distinguish from the prior art and incorporated into an independent claim.
Allowable Subject Matter
Claims 2 - 5 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Kikuhara (U.S. Patent Application Publication 2021/0136506) and Farrar et al. (U.S. Patent Application Publication 2016/0170436) generally teaches a sound volume operation device providing amplification in separate frequency bands and an illuminated output indicator, the prior art alone or in combination does not teach, nor would it be obvious, to employ a single sound output level detector for detecting the post-amplification signals from multiple sound volume adjusters for different frequency bands of the inputted acoustic signal and a dedicated multi-color illuminator for each separate sound volume adjuster driven from the single sound output level detector, as claimed by claim 2, in combination with other limitations of the claim, thus providing an enhanced user interface by employing individualized colorized sound level indication for each sound volume adjuster depending upon output level for each frequency band, as well as providing a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653        

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653